DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta; Shashank;   et al. (US 20150026153), hereinafter “Gupta”
As per Claim 1, Gupta discloses:  
An apparatus comprising: one or more memories to store data records and associated security tags; and
one or more processors to: (Claim 15 and Par [0044], “The BI information may include sales data, revenue data, profit data, tax data, or the like, or any combination thereof. In one example, database system 106 may comprise dynamic random access memory (DRAM)…”) request one or more of the security tags for one or more of the respective data 
records (Par [0112], “The search engine may generate a search request obtaining data 184B” and par [0128], “For security reasons, the search engine might not display certain tokens and/or associated data to certain users. The search engine may provide both row level security and object level security.”)
from the one or more memories in response to a query, evaluate the one or more security tags based on the query to identify a first security tag of the one or more security tags; (Par [0131], “The tokens and associated data may be assigned security values. The tokens associated with the data may be assigned a particular security flag compares a security tag for the user with the security flags assigned to the data and tokens.”) request a first record of the one or more data records from the one or 
more memories, (Par [0130], “The search engine not only limits what data is displayed to different users but also restricts which tokens are displayed to the users. Tokens may identify columns of data that some users should not know exists. For example, the tokens may identify companies, people, products, locations, transactions, etc. in the database system that should be kept confidential.” And 
the first record associated with the first security tag; and output the first record in response to the query. (See Figure 16 and par [0138], “For example, the California token, and/or the data associated with California token, may have been displayed and/or selected by users of the enterprise more than any other token. However, the group of users in the legal department may have selected a different token more often than the California token. Accordingly, the tokens in global indexes 210A may have different token scores than the tokens in legal department index 210B.”).
 
As per Claim 2, the rejection of Claim 1 is incorporated and further Gupta discloses:  
wherein the one or more processors are to convert and compress data into a columnar format to be stored as one or more data records and associated security tags in the memory. (Par [0066], “The query delivery server portion of BI server 108 converts search object 134 into structured search instructions 140, sends instructions 140 to database system 106, and delivers the data retrieved from database 

As per Claim 3, the rejection of Claim 1 is incorporated and further Gupta discloses:  
wherein the first security tag includes a bit map to represent a plurality of groups and to indicate an access associated with the plurality of groups. (Par [0138], par [0198], “The search engine may set token security bitmasks 540 based on which groups of users are authorized to view the tokens and/or the associated data. For example, the search engine may set token bitmask 540A so only management and sales groups can view California token 504D and any associated data. The search engine may set token security bitmask 540B so only the management group can view Arizona token 504C and any associated data” and Par [0200], “FIG. 17 shows how the security bitmaps may determine which tokens are displayed to users. Branch security bitmaps 542 may be generated based on token security bits maps 540…” and figure 16).

As per Claim 4, the rejection of Claim 1 is incorporated and further Gupta discloses:  
wherein the one or more processors are to determine whether to permit access to the first record based on an analysis of the bit map of the first security tag. (Par [0131], “The tokens and associated data may be assigned security values. The tokens associated with the data may be assigned a particular security flag that only allows access by managers. The search engine compares a security tag for the user with the security flags assigned to the data and tokens. If the two security identifiers do not match, the token and associated data will not be displayed to the user.” And see also par [0128] and figure 16).

As per Claim 5, the rejection of Claim 1 is incorporated and further Gupta discloses:  
evaluate the one or more security tags based on the query by comparing the one or more security tags to a column criterion to identify the first security tag. (Par [0143], “Any combination of weightings and ranking criteria may be assigned to the global indexes 210A, department indexes 210B, and user indexes 210C. For example, the top three ranked tokens from each of the indexes 210A, 210B, and 210C may be displayed. This enables the search engine to display a wider variety of tokens from a wider variety of columns.” And par [0128] and figure 16).

As per Claim 6, the rejection of Claim 1 is incorporated and further Gupta discloses:  
wherein the one or more processors are to evaluate the first record based on the query to identify the first record as a query response.  (Par [0131], “The tokens and associated data may be assigned security values. The tokens associated with the data may be assigned a particular security flag that only allows access by managers. The compares a security tag for the user with the security flags assigned to the data and tokens.” And par [0128] and figure 16).

As per Claim 7, the rejection of Claim 1 is incorporated and further Gupta discloses:  
wherein the one or more processors are to evaluate the one or more security tags using a bit AND operation with respect to a privileged tag. (Par [0128], par [0197], “Referring to FIG. 16, the search engine may assign security bitmasks 540 to tokens 504. Security bitmasks 540 may include different bits associated with different user groups. For example, a first bit may be associated with a management group, a second bit may be associated with a human resources group, and a third bit may be associated with a sales group. These of course are just examples and any number of bits may be associated with any number of different groups.” And par [0201-0202], branch security bitmaps, made association by groups adding branch security bitmaps according to different bits in security bitmasks associated with different geographic regions; see also par [0208-0209], that gives access according to REVENUE with values greater than $1 million, the access is granted according to different revenue levels, “For example, a bit in user security bitmap 544 may enable the user to view financial transactions over $1 million” that being the “privileged tag”.).

As per Claim 8, the rejection of Claim 1 is incorporated and further Gupta discloses:  
wherein the one or more memories are organized in a columnar format including one or more columns to store data records and a column to store associated security tags. (Par [0128], “Object level security, for example, may restrict a user from 

As per Claims 9-20, being the tangible computer readable storage medium and method corresponding to the apparatus claims 1-8 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-8 and further Gupta discloses: (par [0273], “Processors 1004 may execute instructions or "code" 1006 stored in any one of memories 1008, 1010, or 1020. The memories may store data as well.”).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Prahlad; Anand (US-20100332479-A1) relates to PERFORMING DATA STORAGE OPERATIONS IN A CLOUD STORAGE ENVIRONMENT, INCLUDING SEARCHING, ENCRYPTION AND INDEXING, specifically provides fast access to content from various computer systems within an enterprise. The security system 2540 provides users and groups that are meaningful to a particular enterprise to facilitate searching. The security system 2540 also enforces access rights to collaborative content.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162